Citation Nr: 1104037	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-06 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable disability rating for 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The appellant served on active duty from November 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, granted the appellant's 
claim of entitlement to service connection for left ear hearing 
loss [assigning a noncompensable disability rating] and denied 
entitlement to service connection for right ear hearing loss.  
The appellant submitted a Notice of Disagreement with this 
determination in March 2008, and timely perfected his appeal in 
February 2009.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of the claims.  In his February 2009 
Substantive Appeal [VA Form 9] he declined the option of 
testifying at a personal hearing.

The issue of entitlement to an initial compensable disability 
rating for left ear hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
appellant will be notified if any further action on his part is 
required.


FINDING OF FACT

The preponderance of the evidence supports a finding that the 
appellant currently suffers from right ear hearing loss that is 
the result of acoustic trauma in active duty service.



CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The appellant's claim of entitlement to service connection for 
right ear hearing loss has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

The appellant contends that he currently suffers from right ear 
hearing loss as a result of acoustic trauma in active duty 
service.  Specifically, the appellant contends that his military 
occupational specialty (MOS) in field artillery was the cause of 
his current right ear hearing loss.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of service.  
See 38 C.F.R. § 3.303(d) (2010).  Furthermore, sensorineural 
hearing loss, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to have 
been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  See 38 C.F.R. § 3.385 (2010).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2) (2010).  In this regard, the 
Court has emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Analysis

With respect to Hickson element (1), current diagnosis, the Board 
notes that during his October 2008 VA audiological examination, 
the appellant's measured puretone threshold values for the right 
ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
45
55

Thus, the appellant has a current diagnosis of right ear hearing 
loss, for VA purposes.  Hickson element (1) has been satisfied.  
See 38 C.F.R. § 3.385 (2010); see also Hickson, supra.

Review of the appellant's service records reveals that his MOS 
was listed as field artilleryman.  See DD Form 214.  Though there 
are no complaints of right ear hearing loss during the 
appellant's time in service, his MOS as a field artilleryman in 
Vietnam is consistent with his complaints of acoustic trauma in 
service.  Furthermore, the Board finds that the appellant is both 
competent and credible to report on the fact that he was exposed 
to loud noises during service and that he suffered from decreased 
right ear hearing acuity since that time.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra.  Therefore, the Board concedes 
that the appellant was exposed to loud noise during service.  
Thus, Hickson element (2), in-service disease or injury, has been 
satisfied.  See Hickson, supra.

With respect to crucial Hickson element (3), nexus, the appellant 
was afforded a VA audiological examination in October 2008.  At 
that time, the appellant complained that his right ear hearing 
loss created considerable hearing difficulty in his daily life.  
He stated that after his discharge from active duty service, he 
did experience some amount of occupational noise exposure as a 
worker in a Ford Motor Company factory; however, he was also 
provided with hearing protection.  The VA examiner noted that the 
appellant's right ear hearing was normal upon entry into active 
duty service and normal, for VA purposes, upon discharge in June 
1969.  Based on these facts and the absence of any hearing 
conservation information from the appellant's employer, the VA 
examiner opined that the most likely etiology of the appellant's 
right ear hearing loss was occupational noise exposure.  See VA 
Audiological Examination Report, October 30, 2008.

The Board notes the Court's holding in Hensley v. Brown, which 
stated that when audiometric test results at a veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 160 
(1993).  Further, the Board notes that hearing loss is a 
condition, which is capable of lay observation.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Not only has the appellant asserted that he has suffered from 
right ear hearing loss since his time in active duty service, it 
appears that the fact that no hearing conservation data was 
available from the appellant's employer was construed against the 
appellant.  Accordingly, the Board finds the October 2008 VA 
audiological examination to be of little probative value.  The 
Board finds the appellant's claim to be competent and credible 
evidence of continuity of symptomatology because the presence of 
hearing loss is not a determination "medical in nature" and is 
therefore capable of lay observation.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.

Therefore, granting the appellant the benefit of any reasonable 
doubt in this matter, the Board concludes that service connection 
for right ear hearing loss is warranted because the record 
contains medical evidence of a current disability, evidence of 
the in-service incurrence of an injury, and evidence of a nexus 
between the in-service injury and the current disability.  See 38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303; Hickson, 
supra.

ORDER

Entitlement to service connection for right ear hearing loss is 
granted.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claim of 
entitlement to an initial compensable disability rating for left 
ear hearing loss.

The appellant's claim of entitlement to an initial compensable 
disability rating for left ear hearing loss is inextricably 
intertwined with the granted claim of entitlement to service 
connection for right ear hearing loss.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  As the claims should be 
considered together, it follows that, any Board action at this 
juncture would be premature.

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability.  Separate codes identify 
the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2010).

For the purpose of rating hearing loss disability, the Rating 
Schedule provides a table (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, based on 
testing (by a state-licensed audiologist) that includes puretone 
thresholds and speech discrimination (Maryland CNC test).  Table 
VII is used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each ear.  
If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII 
[Percentage Evaluations for Hearing Impairment], the non-service 
connected ear will be assigned a Roman Numeral designation for 
hearing impairment of I, subject to the provisions of 38 C.F.R. 
§ 3.383.  See 38 C.F.R. § 4.85(f) (2010).

Prior to this decision, the appellant's left ear hearing loss was 
rated in accordance with 38 C.F.R. § 4.85(f) for a single ear.  
Now that the Board has awarded service connection for right ear 
hearing loss, this claim must be remanded in order to provide the 
RO with the opportunity to assign the appropriate disability 
rating for bilateral hearing loss.  Additionally, based on the 
appellant's continued complaints of hearing loss, and his 
assertion that his disability has increased in severity since his 
October 2008 VA audiological examination, he must be afforded a 
new VA examination.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the appellant.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record does 
not reflect the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
audiological examination to ascertain the 
severity and manifestations of his 
bilateral hearing loss.  The VA examiner 
should thoroughly review the appellant's 
claims file and a complete copy of this 
remand in conjunction with the 
examination.  The examination report 
should indicate that this has been 
accomplished.  

Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to report complaints and 
clinical findings in detail.

The examiner is also requested to offer 
comments and an opinion as to the impact 
of any functional impairment due to the 
appellant's bilateral hearing loss upon 
his ability to engage in substantially 
gainful employment.  An assessment of the 
appellant's employment history, 
educational background, and day-to-day 
functioning in relation to his bilateral 
hearing loss should be provided.  In 
forming the opinion, the examiner should 
disregard both the age and any nonservice-
connected disabilities of the appellant.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

2.  Thereafter, the AMC must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinion to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the combined claim for an increased 
initial disability rating for bilateral 
hearing loss should be readjudicated.  If 
the claim remains denied, a Supplemental 
Statement of the Case should be provided to 
the appellant and his representative.  
After they have had an adequate opportunity 
to respond, this issue should be returned 
to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


